371 Front Street West, Suite 245 Toronto, ON M5V 3S8 U.S. Securities & Exchange Commission June 7, 2012 Division of Corporate Finance treet NE Washington, D.C. 20549-3561 Attn: Mr. Michael McTiernan, Assistant Director Re: Ultimate Novelty Sports Inc. Registration Statement on Form S-1 Filed June 4, 2012 File No. 333-179280 Dear Sirs: In accordance with Regulation C, Rule 461, we hereby request acceleration of the effective date of our registration statement on Form S-1, such that it be deemed effective on June 11, 2012, at 2:00 pm (Eastern time), or as soon as practicable thereafter. We are aware of our obligations under the Act in this regard and acknowledge that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare our filing effective, this does not foreclose the Commission from taking any action with respect to the filing; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring our filing effective, does not relieve us from our full responsibility for the adequacy or accuracy of the disclosure in our filing; and 3. we may not assert staff comments and the declaration of effectiveness as a defence in any proceeding initiated by the commission or any person under the federal securities laws of the United States. Sincerely, /s/Larissa Zabelina Larissa Zabelina, President
